Judge Pro Tern CARLSON
concurring in the result:
I concur in the result of this case, but wish to express myself further regarding the issue *898involving jury instructions. Rather than the reasons given in the majority opinion, I would affirm this case because of its unique facts. The defendant raises important and timely questions. Is there prejudice to a defendant when he has been incorrectly charged with two trafficking charges rather than one? Does a jury tend to view the number of charges as a factor of guilt? In the case against Mi*. Aguilar it did not matter, since the evidence on each count was exactly the same — the five rocks were sold in one transaction. If he was guilty of trafficking methamphetamine, he was guilty of trafficking amphetamine. Any error in this case, under its unique set of facts, was corrected by the trial judge when he dismissed one of the counts before sentencing.